           Case 13-18735-mkn           Doc 287     Entered 07/11/19 12:28:35        Page 1 of 6



           Jacob L. I-loumand, Esq. (NV Bar No. 1278 I)              Electro11icallv Filed 011: Julv 11, 2019
           Email: jhoumand@houmandlaw.com
       2   Kyle J. Ortiz, Esq. (NV Bar No. 14252)
           Email: kortiz@houmandlaw.com
       3   HOUMA ND LAW F!Ri'vl. LTD.
           9205 West Russell Road, Building 3, Suite 240
       4   Las Vegas, NV 89148
           Telephone:   702/720-3370
       5   Facsimile:   702/720-3371

       6   General Bankruptcy Counsel.for Lenard Schwartzer, Chapter 7 T rustee

       7
       8                               UNITED STATES BANKRUPTCY COURT

       9                                         DISTRICT OF NEVADA

      10    In re:                                               Case No. BK-S-13-18735-MKN
                                                                 Chapter 7
      11    SIX STAR CLEANING AND CARPET
            SERVICES, Inc..                                      DECLARATION OF LENARD E.
      12                                                         SCHWARTZER IN SUPPORT OF EX
                             Debtor.                             PARTE APPLICATION TO EMPLOY
      13                                                         FLAN GAS LAW FIRM, LTD. AS
                                                                 SPECIAL LITIGATION COUNSEL FOR
      14                                                         LENARD E. SCHWARTZER, CHAPTER
                                                                 7 TRUSTEE, PURSUANT TO 11 U.S.C. §§
      I5                                                         327(e) AND 328(a) AND FEDERAL RULE
                                                                 OF BANKRUPTCY PROCEDURE 2014
      16
                                                                 Date of Hearing:      NIA
      17                                                         Time of Hearing:      N/ A
,r,
0
N



      18   �--------�------- Judge: Honorable Mike K. Nakagawa
      19             I, Lenard Schwartzer, declare as follows:

      20             I.     l am over the age or 18 years and I am competent to make this declaration. I have

      21   personal knowledge of the facts set forth herein, except for those facts stated on information and

      22   belief and, as to those facts, I am informed and believe them to be true.

      23             2.     If called as a witness, I could and would testify as to the matters set forth below

      24   based upon my personal knowledge.

      25             .) .   I am the appointed Chapter 7 Trustee in the above-captioned bankruptcy case.

      26             4.     I make this declaration to support the Ex Parle Application to Employ Flangas

      27   law Firm, ltd. As Special litigation Counsel for Lenard Schwartzer, Chapter 7 Trustee,

      28

                                                             -1-
                             Case 13-18735-mkn         Doc 287     Entered 07/11/19 12:28:35        Page 2 of 6




                         l   Pursuant lo I J USC .\<,§ 327(e) and 328(a) and Federal Rule of Bankruptcy Procedure 201-1 (the

                         2   "Application"). 1

                         3   THE COMMENCE�IENT OF LITIGATION AGAINST LABOR UNION

                        4            5.      On April 8, 20 I 1, Six Star Cleaning and Carpet Services, Inc. (the "Debtor"), and

                         5   five other plaintiffs, commenced litigation against the Laborers Jnternational Union of North

                         6   America Local No. 872, Laborers International Union of North America Local No. 702, and

                         7   Tommy White (collectively, the "Union'") captioned Six Star Cleaning and Carpel Services, Inc.

         0()             8   et al. v. Laborers International Union of North America Local No. 872 et al. (Case No. 2: l l-cv-

         >-              9   00524-LDG-CWH) in the United States District Court for the District of Nevada (the "District
         z,M,-
         "'"'
                        10   Court Action"') .
         > ,-
    .     fil)�
0
E--              N
        "' o
                        11           6.      The Debtor alleged the following claims for relief against the Union: (1)
          Vl
...,:i ...J ,-
    �o �
2'.
0::
    ;:t, �
         -
- � E
� -3·;;:;               12   discrimination; (2) alter ego; (3) breach of contract; (4) conversion; (5) fraudulent and intentional
    (/') u


         ·= �
:$ M 0t1:
-< eo
....:i                  13   misrepresentation; (6) fraud in the inducement; (7) intentional interference with present and future
  co�
         -0 r--i
O '= 6
z
-< . �                  14   contractual relations; (8) declaratory and injunctive relief - defamation; (9) defamation and

=��
�        -0
.-!;      "'o    (",I



  ��      O ,-

                        15   defamation per se; (10) intentional infliction of emotional distress; (11) negligent infliction of
::i
0 - ..
          "'
          ::) -=  0

         ,..,,
         - 0.
           u
                        16   emotional distress; and ( 12) harassment.
          �., �
         'ir. �
         :::: .
         ,,,
         0              17   THE DEllTOR'S BANl<RUPTCY FILI G

                        18           7.      On October 14, 2013, the Debtor filed a voluntary petition under Chapter 11 of

                        19   Title 11 of the United States Code [ECF No. 1]2 .

                        20           8.      On September 4, 2014. the Debtor's Chapter 11 case was converted to Chapter 7

                        21   [ECF No. 118].

                        22
                        23   1
                               Unless otherwise indicated, all chapter and section references are to the Bankruptcy Code, 11
                             U.S.C. §§ 101-1532, and to the Federal Rules of Bankruptcy Procedure, Rules 1001-9037. The
                        24
                             Federal Rules of Civil Procedure will be referred to as ·'FRCP" and the Federal Rules of
                        25   Bankruptcy Procedure will be referred to as "FRBP." The Local Rules of Practice for the United
                             States Bankruptcy Court for the District of Nevada shall be referred to as the "Local Rules".
                        26   Unless otherwise provided herein, all defined terms shall have the same meaning ascribed to them
                             in the Application.
                        27
                             2
                        28     All references to ··ECF No." arc to the numbers assigned to the documents filed in the above­
                             captioned bankruptcy case as they appear on the docket maintained by the clerk of the court.
                                                                             -2-
                        Case 13-18735-mkn         Doc 287     Entered 07/11/19 12:28:35         Page 3 of 6



                               9.      On September 4, 20 I 4, Dotan Y. Melech ("Trustee Melech") was appointed as the

                   2    Chapter 7 Trustee in the Debtor's bankruptcy case [ECF No. 120].
                                I 0.   On March 26, 2015, the Court in the District Court Action ordered that some of the

                   4    claims asserted by the Debtor against the Union are covered by an arbitration agreement and

                   5    should proceed in arbitration.

                   6           11.     Shortly after the Court in the District Court Action ordered that some of the claims

                   7    asserted by the Debtor against the Union should proceed to arbitration, the principal of the Debtor

       co          8    employed the law firm of Wimberly, Lawson & Avakian ("WLA'') to advise her of the impact of

       >-          9    the ruling and the strength of the claims asserted against the Union.
       z·""
         r--

                                       On March I, 2016, Trustee Melech filed an Ex Parle Application to Employ
        r,r,(")

 . ��             10           12.
Ci> r--
r-           N
                        Wimberly, Lawson & Avakian As Special Litigation Counsel for Dolan Y Melech, Chapter 7
        Vl
.,J "'o
    _J r--
  �o �            II
2; "'
   ..,,. i:.i
CZ::
- �':-::
� ·3
         E
                  12    Trustee, Pursuant to 11 USC §'§ 327(e) and 328(a) and Federal Rule of Bankruptcy Procedure
     VJ ·;;
         u
�MG:
< �pg
.,J ·= ,..,       13    201./ [ECF No. 179]. which sought authority to employ WLA to represent the Debtor's
       V r"I
       '= o
z< cc�
Ci

       _;�        14    bankruptcy estate in the District Court Action.
�      � ('I
�      0 0
;::) c:: t::..
0:        ;_;     15           13.     On March I, 2016, the Court entered an Order Granting Ex Parle Application to
::c:    " t:
        �_g
       -    "
       ,.,, C.
                        Employ Wimberly, Lawson & Avakian As Special litigation Counsel for Dolan Y. Melech,
       "
       �";j
         :....
                  16
       3·
       "'         17    Chapter 7 Trustee, Pursuant to 11 USC. §§ 327(e) and 328(a) and Federal Rule of Bankruptcy

                  18    Procedure 201./ [ECF No. 183].

                  19           14.     On August 23, 20 I 6, I was appointed as successor trustee         111   the Debtor's

                  20    bankruptcy case.

                  21           15.     On August 22, 2018, WLA filed a Motion to Withdraw in the District Court Action

                  22    due to Michael A vakian, Esq. obtaining new employment.

                  ),,
                  _.)
                               16.     On August 24, 2018, the court in the District Court Action entered an Order

                  24    granting the Motion to Withdraw filed by WLA.

                  25           17.     Following the withdrawal of WLA from the District Court Action, my bankruptcy

                  26    counsel discussed the merits or the District Court Action with the Law Office of Yvette

                  27    Chevalier, PLLC (the --chevalier Firm").

                  28

                                                                          -.)-
                      Case 13-18735-mkn         Doc 287       Entered 07/11/19 12:28:35       Page 4 of 6



                              18.    On October 15, 20 I 8, the Trustee filed an Ex Parle Application to Employ law

                  2   Office of Yvette Chevalier, PLLC As Special litigation Counsel for Lenard E. Schwartzer,

                  3   Chapter 7 Trustee, Pursuant to JI USC §§ 327(e) and 328(a) and Federal Rule of Bankruptcy

                  4   Procedure 20I-I [ECF No. 264] that sought to employ the Chevalier Firm on a contingency fee

                  5   basis to represent the Trustee in the District Court Action and any related arbitration.

                  6          19.     Specifically, the Chevalier Firm would be entitled to a contingency fee award

                  7   equal to thirty percent (30%) of any amount recovered from the District Court Action and any

     00           8   related arbitration, plus reimbursement or actual costs.
     00
     >-           9          20.     On October 15, 2018, the Court entered an Order Granting Ex Parle Application
     zr--
      . ,..,
 . fil,�              to Employ Lem Office of Yvel/e Chevalier, PLLC As Special litigation Counsel for Lenard E.
      tr. i"')

                 10
0 > ,_
E-- f./'JN
      "' o
...J ...l r--    11   Schwartzer, Chapter 7 Trustee, Pursuant to 11 USC§§ 327(e) and 328(a) and Federal Rule of
=�
   �o �
�
IV � ·-
     �
           E
                 12   Bankruptcy Procedure 2014 [ECF No. 268].
� � '§

...:i ·=::;
�MG:


O � 0
      00

     -0 M
           °

                 13          21.     The Court in the District Court Action recently entered an order requiring all
Z ...,C"'I            portions of the dispute to be resolved through binding arbitration.
<'. � �          14

= J-a.�
� "'O f'I
�     r: 0
::::i Or-
0 =c:e:�"        15          22.       Due to the complexity or the legal dispute. I desire to employ the Flangas Law
           g
                 16   Firm, Ltd. (the "Flangas Firm'") on a contingency fee basis to serve as co-counsel with the
     3r
     vi rj

     •n
                 17   Chevalier Pirm

                 18          23.     The Flangas Firm has several attorneys that can work on the litigation related to

                 19   the District Court Action and related arbitration.

                 20          24.     The proposed terms of the employment of the Flangas Firm are as follows: (a) the

                 21   Flangas Firm will be entitled to a contingency fee equal to forty percent (40%) of any amount

                 22   recovered from the District Court Action or related arbitration (the "Contingency Fee"); and (b)

                 23   the Flangas Firm will be entitled to reimbursement of the costs that it advances in the litigation

                 24   related to the District Court Action.

                 25          25.     A true and correct copy of the proposed retainer agreement between myself and the

                 26   Flangas Firm is attached as Exhibit" I" to the Flangas Declaration.

                 27
                 28

                                                                       -4-
                        Case 13-18735-mkn             Doc 287      Entered 07/11/19 12:28:35        Page 5 of 6



                                26.         The employment of the Flangas Firm will result in the contingency fee paid by the

                    2   Debtor's bankruptcy estate increasing from thirty percent (30%) to forty percent (40%), which is

                    3   a common contingency fee charged by law firms in similar litigations.

                    4           27.         The Contingency Fee paid by the Debtor's bankruptcy estate shall be divided as

                    5   follows: (a) the Firm shall be entitled to thirty percent (30%) of the gross amount recovered from

                    6   the District Court Action; and (b) the Chevalier Firm shall be entitled to ten percent ( I 0%) of the

                    7   gross amount recovered from the District Court Action.

      00            8           28.         The Flangas Firm has agreed to continue representing me until the District Court

   >-               9   Action and related arbitration have been concluded.
   z· "'
      r--
   "'"''
   "'
 . to�
0 > r--
                   10           29.         The Flangas Firm is well suited for the type of representation that I require.
:i- �;.:;
      "'o
..,J ....J r--
                   II           30.         The Flangas Firm specializes in litigation and has experience with labor law and
:i;::
: �E               12   civil litigation.
� ·;; pj
>.�cf:
,.,,. ,,..
      ·=
 < �>?2
..,J V r')         13           31.         Accordingly, I have determined that the Flangas Firm has the resources and
Q '= 0
Z
-
� "ON
       ...,N
      C!:) r--
                   14   experience necessary to represent my interests in the claims asserted in the District Court Action
� �o

                   15
:J � t::,
0 - ..                  and any related arbitration.
== � �
   -,3-;;; C)-a"
       v,    0


                   16
      �,...
                                32.         The attorneys of the 1-langas Firm that will render services in relation to the
      ,,.,
                   17   District Court Action and related arbitration are familiar with applicable state law and the claims

                   18   asserted by the Debtor.

                   19           33.         I have selected the rlangas Firm because its attorneys have experience in matters

                   20   of this character and will be able to competently represent my interests in the District Court

                   21   Action and related arbitration.

                   22           34.         In addition to representing the Debtor's bankruptcy estate, the Flangas Firm will

                   23   also serve as counsel for four other plaintiffs in the District Court Action: (a) Gene Collins, an

                   24   individual; (b) Southern Nevada Flaggers & Barricades; (c) Yolanda Wood d/b/a Step By Step

                   r
                   _)   Cleaning Service; and (d) Floppy Mop, Inc. (collectively, the "Non-Debtor Plaintiffs'}

                   26
                   27
                   28

                                                                             -5-
                       Case 13-18735-mkn             Doc 287   Entered 07/11/19 12:28:35      Page 6 of 6



                              35.     Accordingly, I believe that the terms of the proposed employment of the Flangas

                   2   Firm is in the best interests of creditors given the Flangas Firm's expertise in labor law and its
                       familiarity with the District Court Action and related arbitration.

                   4           I declare under penalty of pe1jury under the laws of the United States that the foregoing is



                                            4-ti--
                   5   true and correct.

                   6           Dated this        day of July, 2019.

                   7

                                                                      Lenard Schwartzer, Chapdrustee
       00          8                                                  �

       >-          9
       Zr-
         , r'l

       �o         10
       :.n r'l

  •    U C""-1
0 > r--
r'"'"' v-:N
       '"'o
,..J ....l r--
   �o �           II
�   ��
     ·-
                  12
0::
- 8 E
   i·�
�� (..;�
<
,..J
O '::
       ·= �o
       00   °


       -0 ,...,
                  13
z c:i- r--
                  14
            N
< -=�
� O
  � r--
     8
       e:::�
            -
:::i
0="               15
       ;a §
       c2 fr      16
       "
       vi LJ
            ;_
       3·
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
                                                                        -6-
